United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Memphis, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1320
Issued: March 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 12, 2010 appellant filed a timely appeal from a December 15, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty on June 23, 2009.
FACTUAL HISTORY
On July 1, 2009 appellant, then a 49-year-old materials handler, filed a traumatic injury
claim (Form CA-1) alleging that on June 23, 2009 he sustained a sharp pain from his low back
1

5 U.S.C. § 8101 et seq.

down to his legs when lifting boxes of copier paper. The employing establishment controverted
his claim and indicated on the reverse side of the form that he called in sick the following day
and returned to work on June 26, 2009 complaining of back pain.
By letter dated July 7, 2009, the Office informed appellant that the evidence of record
was insufficient to support his claim. Appellant was advised as to the medical and factual
evidence needed which was to be submitted within 30 days.
In a July 1, 2009 Form CA-17 with an illegible physician’s signature from the Family
Physicians Group PC, appellant was diagnosed with low back pain. The physician indicated by
check mark that appellant’s injury was work related, noting that appellant had an old injury
which was exacerbated by his lifting duties. Appellant was advised to return to work part time.
In letters dated July 14, 2009, appellant stated that on June 23, 2009 he was in the
warehouse lifting copier paper into a push cart, each box weighing approximately 50 pounds,
when he felt pain in his low back. There were no witnesses present and he did not sustain any
other injury. At 10:30 a.m., appellant informed Sheila Branch, his supervisor, that he felt pain in
his low back from lifting copier paper and was leaving work to seek medical attention. He
scheduled an appointment with Dr. Preston Givens, Board-certified in family medicine, on
June 24, 2009 and returned to work on June 26, 2009, when he informed Ms. Branch about his
work restrictions concerning his back injury.
By letter dated July 17, 2009, Dr. Givens stated that appellant was treated at his office on
June 24, 2009, complaining of exacerbation of chronic low back pain. During his June 29, 2009
follow-up treatment, appellant was informed that this was an old workers’ compensation claim,
which his office did not service. In a July 21, 2009 letter, he stated that he called Dr. Givens
several times requesting medical documents but the doctor refused to provide clarification of his
reports.
By decision dated August 13, 2009, the Office denied appellant’s claim on the grounds
that the evidence was insufficient to establish that he sustained an injury. It found that the
evidence failed to establish the June 23, 2009 incident at the time, place and in the manner
alleged and failed to demonstrate that a diagnosed medical condition was connected to the
alleged trauma or exposure.
On October 30, 2009 appellant requested reconsideration of the August 13, 2009 Office
decision.2 By letter dated November 13, 2009, he stated that his injury was not pain as the
Office had found, but several bulging discs as shown on a magnetic resonance imaging (MRI)
scan.
Appellant submitted a September 11, 2009 MRI scan of his lumbar spine without
contrast. Dr. Loi Vu, a Board-certified diagnostic radiologist, reported that mild left lateral disc
bulging was present at the L1-2 disc and mild broad-based right-sided lateral disc bulging was
2

On October 26, 2009 appellant initially requested an appeal to the Board from the Office’s August 13, 2009
decision, as well as a request for reconsideration. On November 25, 2009 the Board dismissed his appeal after
receiving his request for dismissal on November 13, 2009. Docket No. 10-173 (issued November 25, 2009).

2

present at the L5-S1 level. He noted that the remainder of the lumbar discs were within normal
limits and no fracture or pathologic bony lesion was present.
By decision dated December 15, 2009, the Office denied appellant’s request for
reconsideration finding that he did not raise substantive legal questions or included new and
relevant evidence on whether the employment incident caused a specific injury. It also found
that the June 23, 2009 incident occurred at the time, place and in the manner alleged; however, a
diagnosed medical condition was not connected to the trauma.
LEGAL PRECEDENT
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.
Generally, fact of injury consists of two components which must be considered in conjunction
with one another. The first component to be established is that the employee actually
experienced the employment incident which is alleged to have occurred.3 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.4 Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant. This medical opinion must include an
accurate history of the employee’s employment injury and must explain how the condition is
related to the injury. The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.5
ANALYSIS
The Board notes that in its December 15, 2009 decision the Office performed a merit
review of appellant’s claim. It accepted that the June 23, 2009 incident occurred at the time,
place and in the manner alleged. The Office also addressed causal relationship by reviewing the
September 11, 2009 medical report submitted by Dr. Vu and concluding that a medical opinion
supporting causal relation was absent. Its decision concluded with a statement that, as appellant
3

J.F., 61 ECAB ___ (Docket No. 09-1061, issued November 17, 2009).

4

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

5

James Mack, 43 ECAB 321 (1991).

3

neither raised substantive legal questions nor included new and relevant evidence, his request
was insufficient to warrant merit review. Since the Office performed a merit review of the
evidence submitted, the Board will treat this decision as a merit decision.6
The Office accepted that the June 23, 2009 incident occurred as alleged. The issue is
whether appellant established that the incident caused a low back injury. The Board finds that he
did not submit sufficient medical evidence to support that his diagnosed lumbar condition is
causally related to the June 23, 2009 employment incident.7
In a July 1, 2009 Form CA-17, appellant’s physician indicated by check mark that
appellant’s low back was work related and noted that he had an old injury which was
exacerbated by his lifting duties. The Board finds that the opinion of the physician is not well
rationalized. The physician’s report lacked a clear explanation on the causal connection of
appellant’s back condition to his lifting boxes of copier paper on June 23, 2009 and failed to
support such explanation with medical evidence. Medical reports not containing adequate
rationale on causal relationship are of diminished probative value and are insufficient to meet an
employee’s burden of proof.8
In a July 17, 2009 letter, Dr. Givens stated that appellant was treated at his office on
June 24, 2009, complaining of exacerbation of chronic low back pain. He did not provide a firm
diagnosis or state that appellant’s complaints of low back pain were causally related to the
accepted employment incident. Dr. Given’s report is insufficient to meet appellant’s burden of
proof in establishing causal relationship between appellant’s back condition and the June 23,
2009 employment incident.
Appellant also submitted a September 11, 2009 MRI scan of his lumbar spine. Dr. Vu
diagnosed a mild broad-based left lateral disc bulging at L1-2 and mild broad-based right lateral
disc bulging at L5-S1. While he diagnosed appellant’s lumbar injury, he did not provide any
opinion explaining how appellant’s condition was due to the June 23, 2009 employment
incident.9 Moreover, appellant’s MRI scan was obtained over four months after the June 23,
2009 employment incident. The Board has held that medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.10 Without medical reasoning explaining how appellant’s employment
factors caused his back injury, Dr. Vu’s report is insufficient to meet appellant’s burden of
proof.11
6

Easter I. Shepherd, 95 ECAB 1386 (1997); Gilbert C. Dias, 96 ECAB 2362 (1998).

7

See Robert Broome, 55 ECAB 339 (2004).

8

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

9

See Linda L. Mendenhall, 41 ECAB 532 (1998) (the greater the delay in diagnostic testing the greater the
likelihood an event not related to the employment caused the condition).
10

C.B., 61 ECAB ___ (Docket No. 09-2027, issued May 12, 2010); S.E., 60 ECAB ___ (Docket No. 08-2214,
issued May 6, 2009).
11

C.B., 60 ECAB ___ (Docket No. 08-1583, issued December 9, 2008).

4

An award of compensation may not be based on surmise, conjecture, speculation or on
the employee’s own belief of causal relation.12 Causal relationships must be established by
rationalized medical opinion evidence from a physician. Appellant failed to submit such
evidence and the Office properly denied his claim for compensation.
In his October 30, 2009 reconsideration request, appellant stated that his injury consisted
of several bulging discs which could be shown on an MRI scan that he submitted. As noted,
there was no opinion by Dr. Vu addressing how the MRI scan findings were caused by the
incident accepted in this case. The deficiency in the medical evidence is the lack of a physician’s
opinion addressing how the June 23, 2009 incident caused or contributed to the diagnosed
bulging dics. Appellant’s statements do not constitute medical evidence which is necessary to
establish causal relationship. Neither the fact that the condition became apparent during a period
of employment, nor the belief that the condition was caused or aggravated by employment
factors or incidents is sufficient to establish causal relationship.13 Therefore, appellant’s belief
that his condition was caused by the June 23, 2009 incident is not determinative.
CONCLUSION
The Board finds that the Office conducted a merit review of the claim and that appellant
did not meet his burden of proof to establish that he sustained a traumatic injury on June 23,
2009 as alleged.

12

D.D., 57 ECAB 734 (2006).

13

See Joe T. Williams, 44 ECAB 518, 521 (1993).

5

ORDER
IT IS HEREBY ORDERED THAT the December 15, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: March 7, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

